OPINION OF THE COURT
William R. Geiler, J.
In this action governed by the New York Equitable Distribution Law, plaintiff has moved for various items of pendente lite relief, one of which is a sum of money to enable her to obtain the services of a court appointed appraiser for the purpose of evaluating the husband’s electronics designs consulting business. The court denied this branch of the motion with leave to renew.
Since the enactment of the New York Equitable Distribution Law, the necessity for awarding a needy spouse a sum of money to enable him or her to secure the services of certain professional appraisers for the purpose of evaluating assets subject to equitable distribution on divorce has been recognized (Gueli v Gueli, 106 Misc 2d 877 [accountant’s fees]; Fay v Fay, 108 Misc 2d 373 [pension actuary fees]; Heber v Heber, 112 Misc 2d 799 [pension actuary fees]). Even in its infant state, however, the law in New York with respect to pendente lite awards of fees to secure the services of professional appraisers does not indicate that such relief is to be had just for the asking (Hess v Hess, NYLJ, June 22, 1982, p 13, col 5).
*295It appears that plaintiff has conducted an extensive examination before trial in this case, and all of the books and records of the business and photocopies of said books and records have been given to plaintiff by defendant. There is no statement in the motion papers submitted by plaintiff concerning the necessity for expert services, and, further, the court is hesitant to become involved in the practice of appointing appraisers and other such professionals in matrimonial actions governed by the Equitable Distribution Law.
Accordingly, the court feels that where appraisal or other expert services are sought, in addition to the information required by 22 NYCRR 699.11 (Birnbaum v Birnbaum, 113 Misc 2d 487), the movant should submit an affidavit by such appraiser stating his qualifications, the business or other asset sought to be evaluated, an explanation of the information needed to evaluate the business or other asset, the nature of and the difficulties expected to be encountered in the process of evaluation, and an explanation of how he normally Charges for such services.
Therefore, this branch of the motion is denied with leave to renew upon compliance with the above-stated require- • ments.